EXHIBIT AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT THIS AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is made and entered into as of January 7, 2010, by and among REIT MANAGEMENT & RESEARCH LLC, a Delaware limited liability company ("Managing Agent"), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust (the "Company"), on behalf of itself and those of its subsidiaries as may from time to time own properties subject to this Agreement (each, an "Owner" and, collectively, "Owners"). W I T N E S S E T H: WHEREAS, Owners and Managing
